Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 3.13.21 In view of this communication, claims 1-15 are now pending in this application.
Drawings
The drawings are objected to because
 Fig 2 and Fig 3 shows the assembly 100, however Fig 1 does not show where the assembly 100 is placed. This is required for clarity.
Claim 12 recites “an axially loaded disconnect spring”. Although there is a reference numeral 180 in Fig 1 for “an axially loaded disconnect spring” , it is not clear how the end housing is being engaged.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al (US10460861B1), hereinafter referred to as Patel.
Regarding Claim 1, Patel discloses an assembly (Fig 6 below) comprising:
 a resistor support housing (Fig 6, 42d) for a rotating rectifier assembly (RRA) [Col 1, 23], wherein a shaft bore (Fig 5 below, B) is defined through the resistor support housing (Fig 5, RSH) for passage of a shaft (Fig 1 below, S) of an electrical machine [Col 1, 7], wherein the resistor support housing (Fig 5, RSH) defines a main annular body around the shaft bore; 
an end housing (Fig 5, EH) mounted to one axial (Fig 5, AA) end of the resistor support housing (EH is at the axial end of RSH in Fig 5), wherein the end housing defines a portion of the shaft bore therethrough (EH and RSH each have a portion of the shaft bore).  


    PNG
    media_image1.png
    713
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    788
    500
    media_image3.png
    Greyscale


Regarding Claim 2, Patel discloses the assembly as recited in claim 1. Patel further discloses an joining interface is formed between the resistor support housing (Fig 5 above, RSH) and the end housing (Fig 5, EH). (The portions RSH and EH have a joining interface).
Regarding Claim 8, Patel discloses the assembly as recited in claim 1. Patel further discloses a circumferential notch (Fig 6 above, 42c) is defined through a rim portion of the resistor support housing (Fig 5 above, RSH) axially opposite the end housing (Fig 5, EH).  (Fig 6 shows 42c is axially opposite EH).
Regarding Claim 9, Patel discloses the assembly as recited in claim 1. Patel further discloses a circumferential spring seat (Fig 1 above, Sp) is defined around the end housing (Fig 5 above, EH), wherein the spring seat is defined by an annular, axial facing surface (Fig 5, As) of the end housing, and a radially outward facing surface (Fig 5, Rs) of the end housing.  
Regarding Claim 10, Patel discloses the assembly as recited in claim 9. Patel further discloses
resistor support housing (Fig 5 above, 42, RSH) and end housing (Fig 5, 42, EH)are free of Beryllium Copper (BeCu).  [Col 7, 64 gives options e.g., aluminum alloy other than BeCu).
Regarding Claim 11, Patel discloses the assembly as recited in claim 1. Patel further discloses 
the resistor support housing (Fig 7 below, Fig 5, 42, RSH) and end housing (Fig 7, Fig 5 above, 42, EH) are assembled into a resistor package (Fig 7, 20)  of a rotating rectifier assembly (RRA) of a variable frequency generator (VFG) [Col 4, 24-26].  

    PNG
    media_image4.png
    686
    455
    media_image4.png
    Greyscale

Regarding Claim 12, Patel discloses the assembly as recited in claim 11. Patel further discloses the end housing (Fig 7 above, Fig 5 above, 42, EH)  is engaged with an axially loaded disconnect spring (Fig 1 above, CS) in compression. (Although the spring is not referenced, it is evident in Fig 1).  
Regarding Claim 13, Patel discloses the assembly as recited in claim 11. Patel further discloses
the resistor support housing (Fig 7 above, Fig 5 above, 42, RSH) is electrically connected as negative rail [Col 5, 33] of a circuit of the RRA.  
Regarding Claim 14, Patel discloses the assembly as recited in claim 11. Patel further discloses a resistor plate assembly (Fig 5 above, 32) stacked axially (Fig 5, AA) with the resistor support housing (Fig 7 above, Fig 5 above, 42, RSH); and a resistor (Fig 4 below, 36) seated in the shaft bore (Fig 4, B) of the resistor support housing (Fig 7, Fig 5, 42, RSH), wherein the resistor plate assembly is axially engaged with the resistor (32, 36 and 40 of Fig 4, Fig 5 are AA axially engaged).  

    PNG
    media_image5.png
    657
    560
    media_image5.png
    Greyscale

Regarding Claim 15, Patel discloses the assembly as recited in claim 11. Patel further discloses the resistor package (Fig 1 above, 20)  is mechanically between a diode package (Fig 1, 18)  of the RRA and a disconnect spring (Fig 1, CS)  , and wherein the resistor package (Fig 1, 20)  is electrically between the diode package and one or more main field windings of the VFG [Col 4, 51-55] [Col 4, 24-26] .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Horng et al (US 20200220426 A1), hereinafter referred to as Horng.
Regarding Claim 3 , Patel discloses the assembly according to claim 2. Patel does not explicitly disclose the joining interface is a press fit interface.  
Horng discloses the joining interface is a press fit interface (Horng, Fig 3 below interface between element 6 and element 3, Para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Patel with the end housing and resistor support housing and modify the interface by having a press fit between them as taught by Horng in order to provide the different mechanical and thermal properties needed for the two portions.

    PNG
    media_image6.png
    582
    734
    media_image6.png
    Greyscale

Regarding Claim 4 , Patel discloses the assembly according to claim 1. Patel discloses the resistor support housing is of a first material that is electrically conductive, and the end housing with a material but does not disclose the end housing is of a second material with higher mechanical strength than the first material.  
Horng discloses second material is with higher mechanical strength than first material [Horng Para 0042 and 0043 shows element 3 first material is made of aluminum which is electrically conductive and element 6 second material is made of steel which has higher strength]. 
Regarding Claim 5 , Patel in view of Horng discloses the assembly according to claim 4. Patel in view of Horn further discloses the resistor support housing is of Aluminum [Patel, Col 7, 64].  
Regarding Claim 6 , Patel in view of Horng discloses the assembly according to claim 4. Patel in view of Horn further discloses the end housing is of steel [Horng Para 0042 and 0043 shows element 3 first material is made of aluminum which is electrically conductive and element 6 second material is made of steel which has higher strength]. 
  For claims 4, 5,6, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Patel with the end housing and resistor support housing made of light weight and electrically conductive aluminum as shown above and modify the interface by having a press fit between them and having the end housing made of a stronger material such as steel as taught by Horng in order to provide the different mechanical and thermal / electrical properties needed for the two portions.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Jedlinski et al (US 20190390783 A1) hereinafter referred to as Jedlinski.
Regarding Claim 7 , Patel discloses the assembly according to claim 1. Patel discloses the resistor support housing and the end housing as shown above but does not disclose an anti-rotation tab extending axially from the end housing, wherein the anti-rotation tab is seated in an anti-rotation notch defined in the resistor support housing. 
Jedlinski discloses [Jedlinski, Para 0050] an anti-rotation tab (Jedlinski, Fig 3 below, 122) extending axially (Jedlinski, Fig 4 below, BB) wherein the anti-rotation tab is seated in an anti-rotation notch (Jedlinski, Fig 3, 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Patel with the anti-rotation tab and notch as taught by Jedlinski in order to prevent any relative rotation between the two.

    PNG
    media_image7.png
    731
    648
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    690
    651
    media_image8.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832